NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
CURTIS L. DEMBY,
Plaintiff,
Civil Action No. 20-247 (MAS) (LHG)
Vv.
OPINION
NEW JERSEY STATE PRISON

DEPARTMENT OF MEDICAL STAFF, et al.,

Defendants.

 

 

SHIPP, District Judge

This matter comes before the Court on the Court's sua sponte screening of pro se Plaintiff
Curtis L. Demby’s Amended Complaint. (ECF No.1.) As Plaintiff has previously been granted
in forma pauperis status in this matter, (see ECF No. 4), this Court is required to screen his
complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and dismiss any claim that is frivolous, malicious,
or fails to state a basis for relief. For the reasons set forth below, this Court will dismiss Plaintiff s
Complaint without prejudice.
I. BACKGROUND

Plaintiff is a convicted state prisoner confined within New Jersey State Prison. (ECF No.
| at 3-4.) On October 4, 2019, he underwent surgery at St. Francis Hospital “to remove [a] scalp
mass.” (/d. at 7.) This surgery was performed by Defendant Dr. Rajiv K. Shah. (/d.) According
to Plaintiff, Shah apparently used the wrong sort of stiches, and so he later had to have the stitches
placed by Shah removed at New Jersey State Prison and he was forced to endure some discomfort,

scarring, and pain asa result. (/d. at 5.)
On October 15, Plaintiff was seen by Defendant Dr. Miller, a doctor at the prison, because
of bleeding from the incision site and migraine pain, for which he was provided pain medication.
(id. at 7.) On October 16, Plaintiff was seen by Dr. Miller again as there was “leakage” coming
from his incision. (/d.} Although Dr. Miller concluded that Petitioner did not have an infection,
she prescribed Petitioner antibiotics out of caution. (/d.} In his complaint, Plaintiff contends that
the actions of Shah, Miller, and other prison medical staff amount to “blunt negligence,” and that
he is suffering as a result. (/d.}

II. LEGAL STANDARD

This Court is required to screen Plaintiff's complaint pursuant to 28 U.S.C. § 1915(e})(2)(B)
because Plaintiff has been granted in forma pauperis status in this matter. Pursuant to this statute,
this Court must swa sponte dismiss any claim that is frivolous, malicious, fails to state a claim upon
which relief may be granted, or seeks monetary relief from a defendant who is immune from such
relief. “The legal standard for dismissing a complaint for failure to state a claim pursuant to 28
U.S.C. § 1915(e)(2)(B) (ii) is the same as that for dismissing a complaint pursuant to Federal Rule
of Civil Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing
Allah vy. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is
“required to accept as true all factual allegations in the complaint and draw all inferences in the
facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d
224, 228 (3d Cir. 2008). “[A] complaint attacked by a... motion to dismiss does not need detailed
factual allegations.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). However, the
Piaintiff’s “obligation to provide the *grounds’ of his ‘entitle[ment] to relief requires more than
labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

id. (citing Papasan vy. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a

bo
legal conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the
factual allegations in the complaint are true, those “[fJactual allegations must be enough to raise a
right to relief above the speculative level.” Twombly, 550 U.S. at 555.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to “state a claim to relief that is plausible on its face.”” Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” /d. “Determining whether a complaint states a
plausible claim for relief will .. . [be] a context-specific task that requires the reviewing court to
draw on its judicial experience and common sense.” /d. at 679. “[W]here the well-pleaded facts do
not permit the court to infer more than the mere possibility of misconduct, the complaint has
alleged—but it has not ‘show([n]’—‘that the pleader is entitled to relief.’” /e. (citing Fed. R. Civ.
P. 8(a)(2)). Moreover, while pro se pleadings are liberally construed, “pro se litigants still must
allege sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc.,
704 F.3d 239, 245 (3d Cir. 2013) (citation omitted) (emphasis added).

III. DISCUSSION
In this matter, Plaintiff seeks to raise claims pursuant to 42 U.S.C. § 1983 in which he

asserts that Defendants! were deliberately indifferent to his medical needs. Generally, a Plaintiff

 

' Although this Court will dismiss Plaintiff's complaint without prejudice as he fails to state a
plausible claim for relief under § 1983 for the reasons expressed herein, the Court notes that several
of the Defendants Plaintiff names are improper Defendants in a § 1983 matter. First, the Court
notes that § 1983 only permits claims against those acting under color of state law, and a § 1983
claim may not be brought against a private hospital, such as Defendant St. Francis Medical Center,
or one of its employees, such as Defendant Shah, without pleading sufficient facts to show that, in
this matter, those private actors were functioning under color of state law. See, e.g, Great W.
Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 175-76 (3d Cir. 2010); Turner v.
Children’s Hosp. of Philadelphia, 378 F. App’x 124, 126 (3d Cir. 2010). A state prison or prison
department, such as the New Jersey State Prison medical department which Plaintiff seeks to name

3
can make out an Eighth Amendment claim based on deficient medical care in a prison setting by
pleading facts which indicate that the defendants were deliberately indifferent to his serious
medical needs. King v. Cnty. of Gloucester, 302 F. App’x 92, 96 (3d Cir. 2008) (citing City of
Revere v. Mass. Gen. Hosp., 463 U.S. 239, 243-44 (1983)); see also Estelle v. Gamble, 429 U.S,
97, 104 (1976). This requires both that the Plaintiff plead a sufficiently serious medical need,
King, 302 F App’x at 97, and acts or omissions which indicate that the defendants were deliberately
indifferent to that need — i.e., that the defendants acted with a reckless disregard for a substantial
risk of harm. See Farmer v. Brennan, 511 U.S. 825, 837-38 (1994); Everett v. Nort, 547 F. App’x
117, 121 (3d Cir. 2013). “Deliberate indifference requires more than inadequate medical attention
or incomplete medical treatment,” King, 302 F. App’x at 97, and a plaintiff pleading a claim for
deliberate indifference must therefore plead something more than mere negligence or medical
malpractice to state a viable constitutional claim. Rowse v. Plantier, 182 F.3d 192, 197 (3d Cir.
1999). By his own admission, Plaintiff in this matter at most pleads “blunt negligence,” and
Plaintiff has failed to plead any facts showing that Defendants acted with a reckless disregard for
a substantial risk of harm, and he has therefore failed to plead a plausible claim for relief under §
1983.2 Farmer, 511 U.S. at 837-38; Rouse, 182 F.3d at 197. Plaintiffs complaint is therefore

dismissed without prejudice in its entirety.

 

as a Defendant in this matter, is likewise not a “person” subject to suit in a § 1983 matter. See,
e.g., Lenhart v. Pennsylvania, 528 F. App’x 1E1, 114 (3d Cir. 2013). Thus, even had Plaintiff pied
a plausible medical claim, these Defendants would still have to be dismissed from this matter.

? This Court expresses no opinion as to whether Plaintiff has actually pled claims sufficient to
show even negligence. The Court notes, however, that to the extent Plaintiff wishes to raise claims
for medical negligence, he may do so by filing a medical malpractice suit in state court.

4
IV. CONCLUSION
For the reasons expressed above, Plaintiff's Complaint (ECF No. |) is DISMISSED

WITHOUT PREJUDICE. An order consistent with this Opinion will be entered.

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE
